Citation Nr: 1302996	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  07-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability manifested by spots on the lungs, including claimed as due to asbestos exposure.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for type II diabetes mellitus, including claimed as due to asbestos exposure.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1959 to June 1962. This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hearing loss, tinnitus, toenail fungus, right eye disability, diabetes, and spots on the lungs.  In March 2007, the RO awarded service connection for hearing loss and onychomycosis; consequently, these matters are no longer on appeal.  The case is currently under the jurisdiction of the Denver, Colorado VARO.  In April 2012 the Board remanded the case for further development.  

The Veteran's notice of disagreement (NOD)with the March 2006 rating decision cited all denials in that decision (i.e., encompassed diabetes); the statement of the case (SOC) and supplemental SOC (SSOC) subsequently issued have not addressed diabetes.   [Notably, during the interim claims of service connection for disabilities related to Agent Orange exposure by "blue water" Navy veterans were subject to a Department-wide stay ordered by the Secretary in light of then-pending litigation.  The Veteran was so advised by the RO.  That stay has been lifted; and the appellate process may proceed.]  

The claims of service connection for tinnitus and diabetes mellitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required. 


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, a right eye disability.

2.  In January 2007 and March 2007, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a disability manifested by spots on the lungs, including as due to asbestos exposure in service; more than a year has lapsed since the requests; he has not complied. 


CONCLUSIONS OF LAW

1.  Service connection for a right eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a disability manifested by spots on the lungs, including as due to asbestos exposure, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002);  38 C.F.R. §  3.158(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86   (2006), aff'd, 483 F.3d 1311   (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for a right eye disorder and a disability manifested by spots on the lungs  prior to their initial adjudication.   Letters sent in October 2005 and November 2005 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A separate letter sent in March 2006 informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  The RO arranged for VA examinations in February 2007 and May 2012.  As will be discussed in greater detail below, the report of the February 2007eye  examination is adequate for rating purposes .  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Subsequent VA treatment records do not suggest that another examination is needed (i.e., suggest the presence of an eye disability).  The May 2012 respiratory examination is not adequate; however, that is because the Veteran declined to undergo the necessary diagnostic studies.  Given his abandonment of that claim, the adequacy of the examination is moot.

The Board notes that Kaiser Permanente records identified by the Veteran (and as described by him critical to the claim of service connection for a disability manifested by spots on the lungs) have not been secured.  [He has not reported any eye disability treatment at Kaiser Permanente.]  However, as discussed in greater detail below, the Veteran has declined to submit authorizations for VA to secure the Kaiser-Permanente records; therefore, VA cannot assist in development for the records.  Given these circumstances, VA's duty to assist is met.  



B.  Service Connection for a Disability Manifested by Spots on the Lungs

Where evidence (to include authorization for VA to secure private medical records) requested in connection with a claim for VA benefits is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a). 

On several occasions the Veteran has indicated that x-rays at Kaiser-Permanente found he had spots on the lungs and that he was followed for such with repeat diagnostic studies for a period of approximately five years.  As there are no contemporaneous VA records showing such disability (the Veteran has declined to diagnostic studies on VA examination), obviously the Kaiser Permanente records are highly pertinent (and perhaps critical) evidence regarding the claim of service connection for a disability manifested by spots on the lungs.  

Specifically, in November 2005, the Veteran was asked to send any medical reports in his possession or provide the necessary releases to obtain medical records from any doctors concerning any treatment he had received for the claimed spots on the lungs.  In March 2006, he indicated that all his medical records were with "Kaiser-Denver-Boulder."  He submitted a signed VA Form 21-4142, Authorization and Consent to Release Information to VA,  listing Kaiser Permanente, but did not list the dates of treatment or the conditions for which treatment was sought.  In October 2006 utilizing form submitted by the Veteran the RO sought to obtain Kaiser Permanente records.  Later that month Kaiser Permanente responded that the authorization submitted was invalid as it contained insufficient information.  As reported in a January 2007 report of contact, the RO contacted the Veteran advising him that further information was needed to secure the Kaiser records.  He agreed to submit a new VA Form 21-4142 (authorization).  Pursuant to that communication a January 2007 VA letter to the Veteran (with VA Form 21-4142 enclosed) asked him to complete the VA Form 21-4142 listing the dates of treatment and the conditions treated.  

In a January 2007 response, the Veteran indicated that he had his medical records from Kaiser Permanente transferred to [an unidentified] doctor in Rockport, Texas.  The Veteran indicated that he did not know where his records were at that time.  He further indicated that he would wait a couple of weeks and check with the doctor to see if he had received them.  He stated that he would then submit the authorization form with the information sought; he has not done so.  The RO followed-up in March 2007, sending the Veteran a new Form 21-4142.  To date he has not responded.   

More than a year has passed since the January and March 2007 VA requests to the Veteran for identifying information and releases.  He has not complied.  He has responded to other correspondence mailed to the same address both prior and subsequent to the request, suggesting that he is not incapable of complying 

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a disability manifested by spots on the lungs.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a) , is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158.  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. §  3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 222 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262   (1993).  As the claim of service connection for a disability manifested by spots on the lungs is abandoned, there is no allegation of error in fact or law for appellate consideration in such matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

C. Service Connection for a Right Eye Disability 

The Veteran's DD 214 shows that he served in the United States Navy from May 1959 to June 1962.  His last duty assigned was aboard the USS Coral Sea (CVA 43).  His occupational specialty was EM 4600 (electrician's apprentice was the related civilian occupation).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (which contains additional VA outpatient treatment records reviewed by the RO in the November 2012 supplemental statement of the case), with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's STRs show his visual acuity on enlistment examination in May 1959 was 20/20 without correction.  On March 28, 1962, the Veteran had a particle embedded in his right eye.  The foreign body was removed from the cornea under local anesthesia without difficulty.  Bacitracin was prescribed and the Veteran was given a sterile eye patch.  On March 30, 1962, he had a recheck of the eye, which looked good.  He was to discontinue the Bacitracin and return as needed.  No further complaints or treatment for the right eye in service were noted.  On service separation examination in June 1962, the Veteran's eyes were normal on clinical evaluation.  His visual acuity was 20/20 at a distance, without correction.

In an October 2005 statement, the Veteran indicated that his eyesight began to fail after the grain of nonskid flight deck material was stuck in his eye. 

On February 2007 VA eye examination it was noted that he Veteran's claims file was reviewed.  The examiner noted the Veteran history of right eye injury from a particle of material in March 28, 1962; that he was treated by the ship's medical personnel and the particle was removed; that treatment included an ophthalmic ointment and an eye patch; and that 2 days later the patch was removed and the Veteran was dismissed and told to return as needed.  It was also noted that on service separation examination no right eye pathology was found.  On examination, the Veteran denied eye surgery or any current eye medication.  He denied any eye complaints, and reported:

 " [n]o problems with my eyes.  This exam is for compensation and pension clinic.  I had three other exams yesterday.  I got landing strip grit in my eye, but I don't remember which one, when I was assigned to a US Navy Air Craft Carrier in 1962."  

Examination found no diplopia or eye pain.  The pupils were round, equal and reactive to light.  The extra ocular muscles were full.  The confrontation visual fields were full.  Visual acuity without correction in the right eye was 20/25 at a distance and 20/30 near.  With correction visual acuity was 20/20 at a distance and 20/20 near.   There were no missing lashes and no scarring.  Conjunctiva and fundus were normal.  There was no visual defect.  The examiner indicated there was no evidence of any residual defects from right eye injury or in service treatment detected at this exam.  The examination was considered not visually significant.  

VA outpatient records dated between June 2010 and April 2012  (found in Virtual VA) do not show any complaints, treatment, or diagnosis of a right eye disability.  On multiple occasions, he denied eye pain or visual changes.
      
Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a right eye disability).  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The mere fact that a particle was embedded in the Veteran's right eye in March 1962, is not enough to establish that a chronic right eye disability was  manifested in service.  See 38 C.F.R. § 3.303(b).  The record shows that the particle was removed; the veteran received treatment with a prescription ointment and an eye-patch (which was removed 2 days later); and that after two days no further follow-up was needed.  No chronic eye pathology was noted at the time of the injury, or later in service, including on separation examination; likewise no related visual defect was found.  

Although the Veteran has alleged (in an October 2005 statement) that his eyesight began to fail after the foreign particle injury to the right eye in service, such allegation is inconsistent with contemporaneous and subsequent clinical data (including on February 2007 VA examination) which have consistently found his eyesight to be normal (20/20 with correction).  His perception of decreased visual acuity is not probative evidence of a visual defect, as visual acuity is clinically measurable; and optometry findings contradict his reports.   While he may be competent to observe difficulty seeing; optometry has not found a visual defect.  

Significantly, the Veteran's own reports regarding whether or not he has residual pathology/impairment from his right eye injury in service.  Since the October 2005 allegation of decreased visual acuity, he has consistently denied problems with vision; he has not identified any other alleged residuals of the right eye injury in service.  As was noted, VA outpatient records dated between June 2010 and April 2012 do not mention a right eye disability.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements do not fall within prongs (1) or (2) of the Jandreau criteria.  There has been no diagnosis of a right eye disability.   

The only competent evidence in the record specifically addressing whether or not the Veteran has a compensable right eye disability, residual of his injury in service, is the report of the February 2007 VA examination.  As that examination found no right eye disability, the Board must find that such disability is not shown.  

Because the Veteran has not shown he now has, or during the pendency of this claim has had, a right eye disability, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. § 1131; See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, his appeal in this matter must be denied. 
ORDER

Service connection for a right eye disability is denied.

The appeal seeking service connection for a disability manifested by spots on the lungs, including as due to asbestos exposure, is dismissed as abandoned


REMAND

The Veteran claims he has tinnitus as a result of exposure to aircraft noise while serving aboard the USS Coral Sea.  

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is not in dispute that the Veteran was exposed to acoustic trauma in service; his accounts of such are consistent with the circumstances of his service.  Because tinnitus is a disability capable of lay observation (by the person experiencing it), and because the Board does not find cause to question the Veteran's reports he now has tinnitus, it may also be conceded that he has such disability.  What remains necessary to substantiate his claim is evidence of a nexus between the tinnitus and the acknowledged exposure to acoustic trauma in service.  Tinnitus is known to be a disability associated with acoustic trauma.  However, because the Veteran denied tinnitus on February 2007 VA examination, it cannot be found that the Veteran has had tinnitus continuously since service (nor is it so alleged).  In the absence of continuity of symptoms of the disability since the exposure to acoustic trauma in service, whether or not there is a nexus between the two becomes a medical question.  Accordingly an examination to secure a medical nexus opinion is necessary.  

Furthermore, the March 2006 rating decision on appeal denied the Veteran's claim  of service connection for type II diabetes mellitus.  His March 2006 NOD expressed disagreement with all denials by that rating decision.  Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an  NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200 , 20.201, 20.202, and 20.204.

The RO has not issued a SOC addressing the matter of service connection for diabetes.  [There has been no action in that matter since the Veteran was notified (in January 2007) of a Department-wide stay of consideration of certain claims of service connection for disabilities associated with herbicide exposure.  As noted above, that stay was lifted.]  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (and requires further action (including issuance of an SOC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an audiologist or otologist to determine the likely etiology of his claimed tinnitus.  His entire record (claims file and records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  The examiner should be aware that the Veteran has established service connection for hearing loss disability, and that his exposure to acoustic trauma is not in dispute.  Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's reported tinnitus? Specifically,  is it at least as likely as not  (a 50% of better probability) that such disability is either (a) due to exposure to noise trauma in service or (b) related to (caused or aggravated by) his service-connected hearing loss.  

The examiner must explain the rationale for all opinions.  

2  The RO should review the record and issue an appropriate SOC addressing the matter of service connection for type II diabetes mellitus.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC.  If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

3.  The RO should readjudicate the claim of service connection for tinnitus.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.   The case should then be returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


